Name: Commission Directive 93/27/EEC of 4 June 1993 amending Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: food technology;  agricultural activity;  health
 Date Published: 1993-07-22

 Avis juridique important|31993L0027Commission Directive 93/27/EEC of 4 June 1993 amending Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 179 , 22/07/1993 P. 0005 - 0007 Finnish special edition: Chapter 3 Volume 51 P. 0025 Swedish special edition: Chapter 3 Volume 51 P. 0025 COMMISSION DIRECTIVE 93/27/EEC of 4 June 1993 amending Council Directive 70/524/EEC concerning additives in feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 92/113/EEC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; whereas the Annexes have been codified by Commission Directive 91/248/EEC (3); Whereas new uses of the antibiotic 'Avoparcin', of the coccidiostat 'Robendine', of the sweetener 'Neohesperidine dihydrochalcone' and of the thickener 'Cellulose powder' have been tested in certain Member States; whereas, on the basis of experience gained, it appears that these new uses can be authorized throughout the Community; Whereas a new use of the antibiotic 'Virginiamycin' has been successfully tested in certain Member States; whereas it is appropriate to authorize this new use at national level, while waiting for it to be authorized at Community level; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annexes to Directive 70/524/EEC are hereby amended as set out in the Annex hereto. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 March 1994 at the latest. They shall immediately inform the Commission thereof. When Member States adopt these measures, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 4 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 16, 25. 1. 1993, p. 2. (3) OJ No L 124, 18. 5. 1991, p. 1. ANNEX 1. In Annex I: (a) in part A, 'Antibiotica', the wording of item E 715 'Avoporcin' is completed as follows: as follows: 'Microcrystalline cellulose': (a) Part A, 'Antibiotica', the following item is added: